DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	With respect to applicant’s argument that Fair does not teach “replicating the file system entities as objects in an object-based storage (OBS), including generating and storing the following in an object-based layout in the OBS” is persuasive and new reference Desai is cited to teach the above cited limitation.
In the interest of compact prosecution, Examiner suggests that Applicant focus claim amendments and arguments on other aspects. Examiner would suggest that Applicant focus on how FBNs and inodes are associated in a replication stream in an OBS and what is an indirect object, how it is associated with the index positions with the inodes and how the indirect object is identified as described in Figs. 3 and 4 and paragraphs [0051-0054] of the instant specification. Examiner is available for an interview at the number below to discuss this option or other avenues at Applicant's convenience.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5, 6, 7, 8, 9, 10, 13, 14, 15, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 2005/0114289) and in view of Desai et al. (US 8,825,602).

With respect to claim 1, Fair teaches a method comprising:
receiving a stream of file system entities ([0056, As used herein, a "read stream" is defined as a set of one or more client requests that instructs the storage operating system 200 to retrieve data from a logically contiguous range of file offsets (e.g., fbns) within a requested file]; [0066, initial level values used for large files (or directories)]; examiner’s note: the system receives a stream and the file 330 in the fig. 3 is the file system entities because instant specification [0023, file system entities (e.g., files and directories)] describes files as entities) that include, inodes contained within an inode file ([0036, the memory may store an inode "pool" 152 containing one or more inode data structures], fig. 3; 4; examiner’s note: each inode file shown in fig. 3, 4, contains an inode) and having respective assigned file index numbers utilized to index file system entities ([0049, The illustrative file system 260 uses index nodes ("inodes") to identify files and store file attributes (such as creation time, access permissions, size, and block location)]; fig. 4; [0057]; examiner’s note: each inode has index and also inode number as shown in fig. 4 and the inode number is the index number), and data blocks having data block numbers ([0076, assume the inode number equals 17, the starting data block number (e.g., fbn) equals 15 and the number examiner’s note: each inode has data block number);
generating at least one inode file object that logically associates file block numbers (FBNs) with the file index numbers (instant specification paragraph [0016, an "inode file object" is an object that corresponds to an inode file, etc.]; Fair teaches in fig. 3, [0050, The buffer tree comprises a top-level inode 300 that contains metadata describing the file 330]; fig. 4; [0052, Since the file system manipulates data in units of data blocks, the file system converts the received file offset and length values into units of data blocks so as to identify which data blocks contain the client-requested data, e.g., (inode=17, starting data block=fbn 11, data blocks to read=2 blocks)]; examiner’s note: as shown in fig. 3, and 4;  the element 330 is the inode file object since it corresponds to inode 300 because the system generate inode 400 to logically associates the fbn 11 with the inode 17, inode 17 is the index number);
generating at least one indirection object that logically associates FBNs with respective ones of the data block numbers (fig. 3, [0050, for a large file (e.g., greater than 64 kB of data), each pointer in the inode 300 may reference an indirect (level 1) block 310 that contains up to 1024 pointers, each of which can reference a data block 320]; [0061, it is assumed that each of the data blocks accessible from the inode 400 is assigned a corresponding fbn and the file (or directory) associated with the inode 400 comprises a set of data blocks which are assigned consecutive fbn values. For example, some of the pointers in the data section 412 may reference a portion of examiner’s note: as shown in fig. 3, the indirection block 310 is the indirection objects and it logically associates FBNs with the data block number, fig. 4, element displays that each data block has a number and they are assigned to FBNs as described in [0061]); and
generating at least one data object that contains the data blocks and that logically associates the data block numbers with the data blocks ([0061, The inode 400 also includes a data section 412 including a set of pointers that (directly or indirectly) reference the memory locations of the data blocks 320 containing the inode's associated file or directory. In this example, the pointers in the data section 412 reference one or more indirect blocks (not shown), which in turn contain pointers that reference the memory locations of a set of contiguous data blocks containing the file or directory]; [0053, which maps the vbns to corresponding disk block numbers (dbn)]; [0050, each pointer in the indirect blocks 310 may store a value identifying a vbn that corresponds to a data block 320 in the file system 260]; [0072, retrieve data blocks in a logical "forward" direction (i.e., in order of increasing data block numbers)]; examiner’s note: the vbn is the data block number and the data section 412 is the data object because it contains data blocks and the data blocks are logically associated with the data block number);
the at least one data object having: a first object with the data blocks and first indexing ([0050, each pointer in the inode 300 may reference an indirect (level 1) examiner’s note: the first pointer is the first object and it corresponds to inode which includes indexing which is the first indexing and a data block 320) and a second object listing the data block numbers with second indexing corresponding to the first indexing ([0050, each pointer in the inode 300 may reference an indirect (level 1) block 310 that contains up to 1024 pointers, each of which can reference a data block 320. By way of example, each pointer in the indirect blocks 310 may store a value identifying a vbn that corresponds to a data block 320 in the file system 260.]; [0061, which in turn contain pointers that reference the memory locations of a set of contiguous data blocks containing the file or directory; some of the pointers in the data section 412 may reference a portion of the file stored in the data blocks assigned to the fbns numbered 9 through 18]; [0065, the next pointer 602 stores a value that indicates the memory location of an adjacent readset in a list (or other data structure) of readsets]; fig. 3, 4; examiner’s note: the pointers can include 1024 pointers for each data blocks and the pointer points to contagious data blocks, therefore, each data blocks associated with number shown in fig. 4 points to different locations with pointers which is the second object and each inode is a file index; each contagious data blocks points to different pointers, which is indexing 
Fair does not explicitly teach replicating the file system entities as objects in an object-based storage (OBS), including generating and storing the following in an object-based layout in the OBS.
Fair teaches associating inodes with index and FBNs in paragraph ([0050, 0061]; examiner’s note: inodes and FBNs are associated with index) but Fair does not explicitly teach replicating the data in an object based storage environment.
However, Desai teaches replicating the file system entities as objects in an object-based storage (OBS), including generating and storing the following in an object-based layout in the OBS ([col. 1; lines 42-45; providing data protection in object-based storage environments]; [col. 9, lines 31-35; changed data may be replicated into an object-based storage environment and/or any other suitable storage environment]; [col. 3, lines 58-60; some object-based-storage systems may store file system identifiers, inode numbers, and file offset information with object identification information]; examiner’s note: the inodes are replicated into an object based storage system). One of ordinary skill in the art would recognize that replicating data (inodes stream) in an object based storage of Desai could be incorporated with reading and 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date to incorporate object based storage replication environment into the system to Fair to have a system which can replicate data into an object based storage. The motivation would be to have a system which will replicate inodes/FBNS into an object based storage system to back up the data in a secured environment, so that when the data is needed the system can efficiently retrieve the stored data.

With respect to claim 2, Fair and Desai in combination teach the method of claim 1, Fair further teaches wherein said generating at least one inode file object comprises: generating an inode file reference object that includes a list of FBNs of the inode file ([0061, some of the pointers in the data section 412 may reference a portion of the file stored in the data blocks assigned to the fbns numbered 9 through 18.]; examiner’s note: the pointers is the inode file reference object and it includes lists of FBNs).

With respect to claim 5, Fair and Desai in combination teach the method of claim 1 further comprising: accessing the at least one inode file object to determine a file index number based on an inode file FBN corresponding to an inode that represents a file system entity ([0085, In response to receiving this client read request, the file system 260 locates the fbns 16 and 17 in the file or directory associated with the inode number 17]; fig. 4; examiner’s note: the inodes are located based on the FBNs to find index number and each inode file is a file system entity as shown in fig. 3).

identifying the data block numbers based on at least one FBN specified by an access request ([0087, retrieved data blocks 16 and 17 surpass the fbn number 16 indicated by the next readahead value 612]; [0088, In addition to retrieving the data blocks corresponding to the fbn numbers 16 and 17 and their corresponding readahead data blocks]; examiner’s note: each request includes a FBN to identify a data block number).

With respect to claim 7, Fair and Desai in combination teach the method of claim 1, Fair further teaches further comprising: accessing one or more entries within the at least one data object based on one or more data block numbers ([0072]; [0080, even when the read stream 435 is extended past the data block number or memory address specified by the next readahead value 612.]; examiner’s note: the request to retrieve data blocks includes data block number).

With respect to claim 8, Fair and Desai in combination teach the method of claim 1, Fair further teaches comprising:  parsing the stream of file system entities to identify data blocks and inode data structures ([0050, 0061], fig. 3, 4; examiner’s note: the stream of file is parsed into the inode data structures).

Claim 9 encompasses the same scope of limitation of claim 1, in additions of a a memory, processor (fig. 1, Fair) and a method of managing file system entities in an 

Claim 10 is rejected on the same basis of rejection of claim 2.
Claim 13 is rejected on the same basis of rejection of claim 5.
Claim 14 is rejected on the same basis of rejection of claim 6.
Claim 15 is rejected on the same basis of rejection of claim 7.

Claim 16 encompasses the same scope of limitation of claim 1, in additions of a non-transitory computer readable medium (fig. 1). Therefore, claim 16 is rejected on the same basis of rejection of claim 1.

Claim 17 is rejected on the same basis of rejection of claim 2.
Claim 20 is rejected on the same basis of rejection of claim 5.

Claims 3, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 2005/0114289) and Desai et al. (US 8,825,602) and in view of Periyagaram et al. (US 2010/0088296).

With respect to claim 3, Fair and Desai in combination teach the method of claim 1, Fair further teaches wherein said generating at least one indirection object comprises assigning to the at least one indirection object (fig. 3, [0060, 0061]), but 
However, Periyagaram teaches that an object ID that corresponds to a respective one of the file index numbers and that is used as an object access key ([0051, a chunk identifier (ID); The chunk ID includes the mode number of the chunk file 61 that contains the chunk 62, as well as a link count]; [0057, chunks are stored and cached according to their chunk metadata. Consequently, once a chunk is cached in the buffer cache, if there is a subsequent request for an inode and FBN (block) that contains that chunk]; examiner’s note: the chunk ID is used as a access key to identify inode which is the index number).  One of ordinary skill in the art would recognize that using object ID associated with the index number of Periyagaram could be incorporated with associating inodes streams with FBNs and indexing them of Fair/Desai to further improve the system to have an object ID to access the data.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date to incorporate object ID associating with indexing of  Periyagaram into the system of Fair/Desai to have a system to have an object ID. The motivation would be to have a system which will have an object ID associated with the inodes to retrieve the inodes faster.

Claim 10 is rejected on the same basis of rejection of claim 3.
Claim 18 is rejected on the same basis of rejection of claim 3.

s 4, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fair (US 2005/0114289) and in view of Desai et al. (US 8,825,602) and in view of Kuo et al. (US 2011/0016085).

With respect to claim 4, Fair and Desai in combination teach the method of claim 1, but do not explicitly teach wherein said generating at least one data object comprises: generating a data reference object that includes a list of the data block numbers.
Fair teaches data block numbers ([0007], N on-disk data blocks may be managed within the file system by assigning each data block to a unique vbn between zero and N-1) but does not explicitly teach generating a data reference object that includes a list of data block numbers. 
However, Kuo teaches wherein said generating at least one data object comprises: generating a data reference object that includes a list of the data block numbers ([0034, each aggregate uses a physical volume block number (PVBN) space that defines the physical storage space of blocks provided by the storage devices of the physical volume]; examiner’s note: the PVBN space is the reference object because it lists all the data block numbers is generated to refer the lists of data blocks). 
One of ordinary skill in the art would recognize that using generating a reference object to list the data block Kuo could be incorporated with associating inodes streams with FBNs and indexing them of Fair/Desai to further improve the system to have a reference object to list the data blocks.


Claim 12 is rejected on the same basis of rejection of claim 4.
Claim 19 is rejected on the same basis of rejection of claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                    


Examiner, Art Unit 2159                                                                                                                                                                                                        
/William B Partridge/           Primary Examiner, Art Unit 2183